Title: To James Madison from Louis-André Pichon, 16 July 1802
From: Pichon, Louis-André
To: Madison, James


G. Town 16th. july 1802
Mr. Pichon takes the liberty to Sollicit of Mr Madison a decision in the case of the Peggy, Cape. Buisson, which is pending on this issue whether the owners, after the judgment of the Supreme court, will have to prosecute the Captors or will receive their property from Govmt. Mr. Madison will please to recollect, altho those circumstances may be considered as foreign to the merits of the case, that of all the cases of french Captures this was the most favorable: & Mr. P. begs leave to represent that by the different obstructions it has met with, the owners have lost nearly 6,000 Doll out of the 9,000 released by Govmt. The order at first given by the President of the U. S. as early as march 1801 for the delivery of this last Sum being the moiety appertaining to the United States, appears to evince that at that early Stage of the business there was not the least doubt but the case came fairly under the Treaty. It is really difficult to conceive that after so positive a decision on the part of the President of the United States, the indemnification for the other moiety may be considered as not coming within the treaty. When the first order was given no trial had taken place in the Supreme court, it seems to Mr. Pichon that the circumstance of the trial had posteriorly and of the sentence of the Supreme court, cannot have an effect to invalidate the claim under that instrument. The owners in france have made to Mr Pichon several applications & he begs Mr Madison will endeavour before the impending recess to put it in Mr P. power to give an answer to the owners and direct their attorneys in New York how to act.
 

   
   RC (DNA: RG 59, LOAG). Docketed by Brent as received the same day.


